Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 April 2022 has been entered
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Wilson on 25 August 2022.
Please replace the paragraph at page 1, line 4 with the following:
This application is a national phase application under 35 U.S.C.   371 of International Application No. PCT/CA2016/000136 filed May 11, 2016, which claims priority to U.S. Provisional Application Nos. 62/159,561 and 62/237,050 filed on May 11, 2015 and October 5, 20151 respectively, all of which are incorporated herein by reference in their entirety.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  On 06 April 2022, the applicant has submitted a 1.132 affidavit by Dr. Paulina Achita.  The applicant has provided evidence of unexpected results.  In particular, item 10 indicates that  re-stimulating DN Tregs on days 7, 10, 21, etc. with APCs allowed successful expansion of DN Tregs. The examiner deems the evidence of the affidavit sufficient to overcome the previous prior art rejection.  Accordingly, the claims under examination are allowed.  Additionally, the examiner rejoins the species of claims 22-25;  these claims are also allowed.
Additionally, the applicant has amended the claims to address the 35 USC 112(a) written description rejection.  This rejection is withdrawn.
This application is in condition for allowance except for the presence of claims 26, 29, 32, directed to inventions non-elected without traverse.  Accordingly, claims 26, 29, 32 have been cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2,4-10,12-14, 19-25, 33, 34  are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633